DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/22 has been entered.
 Claim 1 is amended. Claims 5-7, and 9-13 remain cancelled. Claims 1-4, 6, 8, and 14 are pending and addressed below.

Drawings
The drawings submitted 4/26/22 are not entered. It is noted these drawings were previously overlooked in the Office Action immediately following their submission (5/18/22).
Figures 2C and 3A do not appear to contain any new subject matter due to support found in Para. [0024] of the specification and the originally filed drawing 2C and would otherwise be accepted.
Support for Figure 3B, however, has not been found anywhere in the originally filed disclosure, claims, or drawings and constitutes new matter.

Specification
Similarly to the drawings remarks above, the specification amendments dated 4/26/22 were previously overlooked and are similarly flawed. The remarks related to Figure 3B are not entered as the drawing 3B contains new matter.
It is also noted that, if the applicant intends to argue this matter, in the proposed amendment of the description of the figures, “Fig. 3” is included where it is presumed the intention was to write ‘Fig. 3B’.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2017/0227298) in view of Liu (US 2011/0174464).
Regarding claim 1, Sun teaches a heat dissipation unit comprising: a case (11, 12) defining a chamber (between 11 and 12) and at least one opening (121) formed through a top side of the case (formed through 12) in fluid communication with the case chamber (see Figs. 6b-7); a case capillary structure (13, 14) formed in the case chamber (see Fig. 6b); at least one tubular body (2) extending away from the case and with an open end (at connection to 122) and a closed end (the opposite end) opposite the open end, wherein the open end is connected and sealed to the case at the opening such that the open and closed ends together define a tubular body chamber in fluid communication with the case chamber and the open end (see Fig. 6b-7); at least two tubular body capillary structure (211; Figs. 3-4) formed on an inner circumference of each tubular body (see Fig. 4); the tubular body capillary structure abuts against and connects with the case capillary structure (see Fig. 4) which case capillary structure is disposed on a bottom and on a top side of the case (13, 14; fig. 4) in the case chamber; and a working fluid (Para. [0021]) filled in the case chamber and the tubular body chamber.
Sun does not teach that the capillary structures associated with each tubular body also include elongate axial capillary structures formed of multiple stranded fiber threads configured to provide longitudinal capillary attraction.
Liu teaches that it is old and well-known to form capillary structures which comprise body capillary structures (34; Fig. 5) and at least two elongate axial capillary structures (12, 35, 13; Fig. 5), each elongate axial capillary structure formed on the inner surface of a tubular body (11) and abutted on each side, in alternating manner, with the body capillary structures (see Fig. 5), each elongate axial capillary structure formed of multiple stranded fiber threads (Para. [0020]; woven wires) extending along a longitudinal axis of each tubular body (Figs. 1-3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Sun with the axial capillary structures of Liu located between the body capillary structures of Sun and abutting the tubular body and the body capillary structures, as taught by Liu, in order to increase the efficiency of flow in the axial direction of the working fluid. Furthermore, it would have been obvious to one of ordinary skill to attach the attach the axial capillary structures with the case capillary structure for the same reasons that Sun has attached the body capillary structures thereto, i.e. to allow for the function of the capillary structures as a whole.
It is further noted that the recitation “wherein the at least one axial capillary structure provides supplemental axial capillary attraction for a part of the working fluid…” is a statement of intended use. The natural and necessary result of the combined teachings above is that, when the capillary structures function according to their normal intended use in the device, the axial capillary structure will perform the recited functions.

Sun further teaches that: the at least one opening is formed at a central position of a side (12) of the case (Fig. 1; it is not formed at an edge, therefore it is central), per claim 2; the tubular body extends perpendicular to a major plane of the case (see Figs.), per claim 3.

Regarding claim 8, as a result of the even spacing of the body capillary structures of Sun (see Fig. 3) the axial capillary structures of the combination will be evenly spaced apart from each other.

Liu further teaches that: the plurality of axial capillary structures are equally spaced apart from each other (Fig. 5), per claim 8; the axial capillary structure is a fiber bundle, braid, or combination thereof (Para. [0020]), per claim 14.

Claims 1-4, 6, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2017/0227298) in view of Liu (US 2011/0174464) and Liu2 (US 2019/0049190).

Regarding claim 4, Sun, as modified, does not specify whether or not the capillary structures extend the entire length of the tubular body (i.e. all the way to the closed end of the tube, the interior of which is not clearly illustrated).
Liu2 teaches that it is old and well-known to form capillary structures in tubes such that they extend the entire length of the tube (see Fig. 9; 220a).
It would have been obvious to one of ordinary skill in the art to form the combined capillary structures of Sun, as modified, the entire length of the tubular body in order to take full advantage of all possible thermally dissipating space, as taught by Liu2.

Response to Arguments
Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive.
The applicant’s arguments are all directed to the newly entered claim limitations which have been addressed thoroughly for the first time above and will therefore not be separately addressed here.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/               Primary Examiner, Art Unit 3763